DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 5 April, 2022.
Claims 25 and 29 have been cancelled.
Claims 1, 21, 22, 24, 26 – 28 and 41 have been amended.
Claims 1, 21 – 24, 26 – 28, 30 - 33, 35, 36 and 38 – 41 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A computer-implemented method comprising:
obtaining, at an operator terminal, at least one image of a patient generated by a medical imaging device in electronic communication with the operator terminal;
receiving, at the operator terminal, one or more notes pertaining to the at least one image from the operator of the medical imaging device, the one or more notes comprising supplemental content excluding measurements, calculations, or descriptions of anatomical locations;
storing, in at least one server, a clean set of images including the at least one image, the clean set of images lacking the supplemental content;
annotating, at the operator terminal, the at least one image with the one or more notes to generate an annotated set of images, wherein annotating comprises graphically overlaying the supplemental content upon the at least one image;
automatically tagging, at the operator terminal, all operator-provided supplemental content and each image in the annotated set of annotated images containing operator- provided supplemental content as non-persistent by associating the operator-provided supplemental content and each image in the annotated set of images containing operator- provided content with a custom Digital Imaging and Communications in Medicine (DICOM) tag;
storing, in the at least one server, the set of annotated images in the at least one server;
displaying to a physician, on a physician terminal, both the clean set of images and the annotated set of images of the patient stored in the at least one server; and
automatically deleting, from the at least one server, all operator-provided supplemental content and each image in the annotated set of annotated images tagged as non-persistent  that have not been explicitly approved or incorporated into a permanent medical record by the physician.
Claim 41 recites medium with instructions executed by a processor, and Claim 21 recites a system that executes the steps of the method recited in Claim 1.
Claims 1, 21 – 33, 35, 36 and 38 – 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
annotating the at least one image with the one or more notes to generate an annotated set of images;
tagging all operator-provided supplemental content and each image in the annotated set of annotated images containing operator-provided supplemental content as non-persistent by associating the operator-provided supplemental content and each image in the annotated set of images containing operator-provided content with a custom Digital Imaging and Communications in Medicine (DICOM) tag;
deleting all operator-provided supplemental content and each image in the annotated set of annotated images tagged as non-persistent  that have not been explicitly approved or incorporated into a permanent medical record by the physician. 
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite a process for obtaining an image of a patient and notes from the operator of an imaging device used to obtain the image, annotating the image with the notes and providing the images and annotation to a physician. Images are tagged for deletion, and deleted after review by the physician. The specification discloses that obtaining a patient image and notes from the operator of an imaging device used to obtain the image, and providing the images and notes to a physician is a well-known and purely conventional process in medicine. Annotating images with operator notes, tagging certain images for deletion, providing the images and annotations to a physician, and deleting the tagged images is process that merely organizes this human activity. This type of activity, i.e. providing the images and notes to a physician and identifying and deleting content that is not used, includes conduct that would normally occur when imaging and reading patient medical images. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
	Examiner notes that the annotating tagging and deleting steps can be performed manually/mentally by the operator or physician. For example entering notes to annotate an image is inherently a mental process where the operator formulates the note in their mind and writes the note on paper, retains it in their memory, or enters the note at a terminal. Similarly, tagging images and other content for deletion is disclosed as selecting (or deselecting) a check box in a user interface. Selecting data for analysis or display is an ordinary mental process (Electric Power Group). Providing notes to the physician may be performed verbally or in writing, - a mental process except for the generic computer implementation. The physician explicitly approves what information in the notes, if any, to include in the report. “Given that the supplemental content supplied by the sonographer does not properly belong in the patient’s medical record unless incorporated by the reviewing physician, it may be tagged for deletion. . .” (0022). Physician approval of content to include in a medical record is an ordinary mental process. The claims merely automate this known manual process using generic computers. The purported improvement is related to improving the efficiency of this known manual process such as the “time wasted” by the operator in “transferring knowledge to the physician” by receiving and presenting operator notes, “which may take the place of an in-person meeting between the operator and the physician.” 
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
an operator terminal;
a medical imaging device in electronic communication with the operator terminal;
at least one server;
obtaining, at an operator terminal, at least one image of a patient generated by a medical imaging device in electronic communication with the operator terminal;
receiving, at the operator terminal, one or more notes pertaining to the at least one image from the operator of the medical imaging device, the one or more notes comprising supplemental content excluding measurements, calculations, or descriptions of anatomical locations;
annotating comprises graphically overlaying the supplemental content upon the at least one image; 
storing, in at least one server, a clean set of images including the at least one image, the clean set of images lacking the supplemental content;
storing, in the at least one server, the set of annotated images in the at least one server;
displaying to a physician, on a physician terminal, both the clean set of images and the annotated set of images of the patient stored in the at least one server. 
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The computer, operator terminal and server are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Similarly, graphic overlays of information merely applies the abstract idea with a computer. This is the electronic equivalent of a sticky note attached to an image in the prior art workflow. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining images and receiving operator notes using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, storing images and annotations is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. 
The medical imaging device is similarly recited at a high level of generality. The specification discloses that, generally, any medical imaging device may be used to generate images. Further, the specification discloses that “additional details relating to how images are generated is unnecessary” to those skilled in the art (0035). The medical imaging device is operating in its normal capacity to generate images which are then obtained by the terminal. This is a purely conventional process in medical imaging, and is a routine data-gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract information management process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract information management process. Obtaining and storing images and operator notes is a conventional hospital workflow, even according to the specification. Obtaining and/or receiving information is also well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Additionally, storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. For example, the specification discloses that scanning a patient, making notes, transferring images to a server, communicating notes to the physician, and the physician dictating a report is a conventional hospital workflow. The disclosure of these techniques indicates that they are well-known in the art. Similarly, image processors are well-known that provide displays of information including graphic overlays of annotations on medical images, a fact for which Examiner takes Official Notice.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a medical imaging device, a server, an operator terminal, a physician terminal). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The claims dependent on Claim 21 add additional features including those that merely serve to further narrow the abstract idea above including: types of imaging devices (23); a DICOM server (24); deletion after review, after closing the exam, periodically (26 – 28); presenting clean and annotated images using different exam numbers (32); those that recite additional abstract ideas including: include clean images without supplemental information in a medical record (22); selecting notes/additional notes to be included in a report (30, 40); receiving, tagging storing ,presenting and deleting tagged photographs, audio recordings and additional notes (33, 35, 36, 38, 39 tagging selected images (31); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 21 – 24, 26 – 28, 30 - 33, 35, 36 and 38 - 41 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, with respect to the U.S.C. 103 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. Examiner agrees that the prior art does not disclose a custom DICOM tag that, when selected by an operator, tags supplemental data from the operator; the tag indicating that the data should be deleted unless approved by a physician.
Applicant's arguments with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
	Applicant asserts that the claims cannot be performed mentally. For example, Applicant asserts that graphical overlays of information cannot be performed mentally. Examiner agrees. Nonetheless, image processors of the type described in the specification are well-known. Image processors provide conventional display capabilities including graphic overlays, cine video, etc. 
	Applicant asserts that “tagging” and “deleting” cannot be performed mentally. However, the specification expressly discloses that a user may select which items to tag for deletion. These selections are ordinary mental processes. Even where all of the operator data is automatically selected, the operator has the option to deselect items, just as the physician does in the deleting step. Electric Power Group teaches that selecting information for analysis or display is an ordinary mental process. Similarly here, selecting information for deletion is an ordinary mental process.
	Applicant asserts that displaying cannot be performed mentally. Examiner agrees; nonetheless, display data is an extra-solution activity and a conventional computer function.
Nonetheless, these arguments related to mental processes are moot. Examiner did not expressly assert that the claims were directed to an abstract idea in the mental process grouping; rather, that the claims are directed to an abstract idea in the method of organizing human activity grouping. Here, Applicant asserts that the claims do not belong to any of the concepts used to describe this method of organizing human activity grouping. Examiner disagrees. Managing personal behavior or relationships or interactions between people includes social activities, teaching, following rule and instructions, as noted by the Applicant; but it is not limited to these concepts (see MPEP 2106.04(a)(2) II C).
	It is beyond doubt that the prior art process for obtaining and conveying images and supplemental information from an operator to a physician, and incorporating supplemental information into a medical record only when approved by a physician involves interactions between these two healthcare professionals, and between them and computers. It is these interactions that are being managed to solve the problem of how to get operator notes to the physician, without wasting time in face-to-face meetings, and without them inadvertently getting into a medical record. Rather than requiring a face-to-face meeting between the physician and the operator, the claims substitute generic computers to convey the information, thereby managing this interaction.
Applicant argues that the claims integrate the abstract idea into a practical application because the medical imaging device is a particular machine that is integral to the claim. MPEP 2106(b) lists 3 factors that are relevant in determining whether a machine provides significantly more. 
I. The particularity of the machine – can the machine be specifically identified? Here, any imaging device will do. This is not a particular machine.
II. Whether the machine implements method steps or is merely an object on which the method operates. Is it a tool to perform an existing process? Here, imaging devices are described as being known in the art, and they perform an existing process.
III. Whether its involvement is extras-solution activity such as data gathering. Here, the imaging device simply gathers images using known techniques. This is data gathering.
Therefore, Examiner asserts that the imaging device is not a particular machine that is integral to the claim.
Applicant asserts that the claims are eligible because they recite elements that amount to significantly more than the abstract idea. Applicant asserts that the medical imaging device is a particular machine, which is addressed above. 
Applicant further argues that annotating images using graphical overlays is not at all routine. Examiner disagrees. Examiner has taken Official Notice that using graphic overlays to provide annotations on a medical image are old and well-known, in accordance with Berkheimer. Examiner finds that the prior art demonstrates the well-understood nature of this additional element. For example: 
US 5,734,915 A to Roewer discloses  a digital medical imagery apparatus where overlay information is represented as a bit map separate from the actual medical image data . The overlay bit map is derived from the annotation information (“Overlays” column 17 and 18, Figure 13).  
US 6,173,068 B1 to Prokoski discloses a medical image annotation system that includes overlays of annotations on a medical image (column 19 line 36 – 53, Figure 11).
US PGPUB 2017/0290569 A1 to Utsunomiya et al. discloses a medical imaging processing apparatus that receives a finding comment from the imaging device operator and generates an overlay image with the finding.
A plurality of published patent applications also demonstrate the overlays for annotations in medical images are conventional including: US PGPUB 2001/0051881 A1 to Filler (0057, 0058); US PGPUB 2002/0013718 A1 to Rothschild et al. (0270); US PGPUB 2003/0163031 A1 to Madden et al. (0019); and more.
Examiner concludes that graphic overlays of operator findings and comments displayed on a medical image are indeed conventional and routine in medicine.
process of annotating . . .tagging . . . storing . . . displaying . . . and deleting demonstrates that the alleged abstract idea is integrated into a practical application, and not mere extra solution activities; and purport to solve three problems:
(1) allowing the operator to communicate their findings in writing to the doctor;
(2) not delaying patients,
(3) eliminating the risk of improper retention.
None of these are technological problems. Operators communicate their finding in writing in the prior art systems. Patient delays and risk mitigation – i.e. legal risk - are a business problems. Additionally, the recited annotating, tagging and deleting are part of the abstract idea, and cannot also serve as additional elements. It is irrelevant whether these features are conventional.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Response to Arguments above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.

Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 27 May, 2022